Citation Nr: 1228099	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that rating decision the RO denied service connection for bilateral hearing loss and a back disability.  In June 2008 the Veteran's filed notice of disagreement (NOD) as to both issues.  In a September 2008 rating decision, the RO denied service connection for tinnitus.  An NOD was received in September 2008.  A statement of the case (SOC) as to all three issues (entitlement to service connection for bilateral hearing loss, a back disability and tinnitus) was issued in October 2008.  The Veteran perfected an appeal only as to the issue of service connection for a back disability; the substantive appeal was received in November 2008.  Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are not before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated the he received treatment for a spine disability at Pensacola, Florida VA outpatient clinic and Biloxi, Mississippi VA Medical Center (VAMC).  It does not appear that treatment records from these VA facilities have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from the Pensacola VAMC and Biloxi VAMC.  See Bell v. Derwinski, 2Vet. App. 611 (1992).

The Veteran is claiming service connection for low back disability.  VA examination in May 2008 shows current thoracic spine disability, and service treatment records document low back complaints.  The May 2008 examiner concluded that a kyphotic deformity/osteopenia is less likely than not caused by or the result of active duty service.  However, no rational was furnished for the opinion.  A discussion of the reasons for the opinion is necessary, especially since x-ray studies were interpreted as showing a possible compression fracture of indeterminate age.  



Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action to obtain copies of all VA treatment records from the Pensacola, Florida VAMC and Biloxi, Mississippi VAMC.  

2. The RO should schedule the Veteran for a VA spine examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All current low back disabilities should be clearly reported.  As to any spine defect, the examiner should clearly report whether it is congenital or acquired.  As to any current acquired low back (lumbar/thoracic spine) disability, the examiner should respond to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that such acquired low back disorder was first manifested during service or is otherwise causally related to service?  

Detailed reasons for the opinion should be furnished. 


3. After completing any additional development deemed necessary, the RO should readjudicate the Veteran's claim.  Unless service connection is granted, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


